Exhibit 10.1

FOURTH FORBEARANCE AGREEMENT

      This FORBEARANCE AGREEMENT, dated as of June 30, 2001 (this “Forbearance
Agreement”), among



        (i) GENESIS WORLDWIDE, INC. (formerly THE MONARCH MACHINE TOOL COMPANY
(the “Borrower”);           (ii) each of the guarantors which are signatories
hereto (each a “Guarantor”, collectively, the “Guarantors”);           (iii) ING
(U.S.) CAPITAL LLC (in its capacity as administrative agent for the Lenders
referenced below, the “Administrative Agent”); and           (iv) the lenders
party to the Credit Agreement referenced below (the “Lenders”),

in respect of the Credit Agreement referenced below.

WITNESSETH:

      WHEREAS, the Borrower, the Lenders and the Administrative Agent have
entered into that certain Credit Agreement, dated as of June 30, 1999 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

      WHEREAS, the Guarantors are party to that certain Guarantee, dated as of
June 30, 1999 (as amended, supplemented or otherwise modified from time to time,
the “Guarantee”), in favor of the Administrative Agent for the benefit of the
Lenders;

      WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent were parties to the Amended and Restated Forbearance Agreement, dated as
of December 22, 2000 (the “First Forbearance Agreement”);

      WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent are parties to the Second Amended and Restated Forbearance Agreement,
dated as of February 28, 2001 (the “Second Forbearance Agreement”);

      WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent are parties to the Third Amended and restated Forbearance Agreement dated
as of May 1, 2001 (the “Existing Forbearance Agreement”);

      WHEREAS, (i) certain events and circumstances have occurred and are
continuing that have had a Material Adverse Effect and resulted in a material
adverse change from the financial condition of the Borrower as of December 31,
1998 (the “MAC”); (ii) certain Defaults and Events of Default exist under
Section 10(c) of the Credit Agreement for the periods ending September 30, 2000,
December 31, 2000, and March 31, 2001 respectively, based upon the failure of
the Borrower to comply with each of the financial covenants contained in
Section 9.1 of the Credit Agreement for the periods ending September 30, 2000
and December 31, 2000,

4



--------------------------------------------------------------------------------



respectively (the “Covenant Defaults”) and (iii) the Borrower failed to make
scheduled payments of interest, fees and principal which were due on or after
December 22, 2000 (the “Payment Defaults,” together with the MAC and the
Covenant Defaults, the “Specified Events of Default”);

      WHEREAS, it is a condition precedent to continued funding of Revolving
Credit Loans pursuant to the Credit Agreement that (i) no event or circumstance
shall have occurred that has had a Material Adverse Effect, (ii) all
representations and warranties made by the Borrower and the Guarantors shall be
true and correct (including, without limitation, representations regarding the
absence of a material adverse change) and (iii) no Default or Event Default
shall exist, and such conditions precedent are not satisfied as of the date
hereof;

      WHEREAS, the Administrative Agent and the Lenders are unwilling to waive
the Specified Events of Default; and

      WHEREAS, notwithstanding the foregoing, subject to the terms and
conditions hereof, the Administrative Agent and the Lenders are willing, during
the period (the “Forbearance Period”) commencing on June 30, 2001 and ending on
the earlier of (i) August 31, 2001 and (ii) the date on which a Forbearance
Event of Default shall occur (the “Forbearance Termination Date”), to (A)
continue to fund Revolving Credit Loans, subject to the terms and conditions
hereof and (B) forbear in the enforcement of the remedies set forth in the Loan
Documents (as defined in the Credit Agreement) including the Guarantee as set
forth herein and (C) defer payments of principal, interest and fees scheduled
during the Forbearance Period until the Forbearance Termination Date; provided,
that the rights of the Administrative Agent and the Lenders shall not be
otherwise waived or impaired.

      NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders hereby agree that the Existing Forbearance
Agreement is amended and restated in its entirety as set forth above and as
follows:

      1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement.

      2. Acknowledgments.



        (a) Each of the Borrower and each Guarantor acknowledges and affirms
that, as of the date hereof, the Borrower is indebted to the Lenders (i) in
respect of the Tranche A Term Loans and the Tranche A Term Notes in an aggregate
outstanding principal amount equal to $26,800,000 plus interest thereon, (ii) in
respect of the Tranche B Term Loans and the Tranche B Term Notes in an aggregate
outstanding principal amount equal to $19,750,000 plus interest thereon,
(iii) in respect of the Revolving Credit Loans and the Revolving Credit Notes in
an aggregate outstanding principal amount equal to $30,500,000 plus interest
thereon and (iv) in respect of Letters of Credit in an aggregate outstanding
face amount equal to $5,998,627.32.

5



--------------------------------------------------------------------------------





        (b) The Borrower and each Guarantor acknowledges and affirms that, as of
the date hereof, (i) there exists no defense to the repayment by the Borrower of
all amounts owing under the Credit Agreement and (ii) neither the Borrower nor
any Guarantor has any claim against any Lender or the Administrative Agent in
respect of any matter relating to or arising under the Loan Documents or this
Forbearance Agreement and the transactions contemplated thereby or hereby.    
      (c) The Borrower and each Guarantor acknowledges and reaffirms the
effectiveness and continuing validity of the Credit Agreement, the Guarantee and
each other Loan Document to which it is a party.           (d) Each of the
Borrower and each Guarantor acknowledges that as of the date hereof, the
conditions precedent to the borrowing of Revolving Credit Loans set forth in
Section 7.2 of the Credit Agreement are not satisfied and, but for the
effectiveness of this Forbearance Agreement, the Borrower is not presently
entitled to borrow additional Revolving Credit Loans under the Credit Agreement.
          (e) The Borrower and each Guarantor acknowledges and affirms that the
Specified Events of Default have occurred and that, pursuant to Section 10 of
the Credit Agreement, but for the effectiveness of this Forbearance Agreement,
the Administrative Agent is entitled, with the consent of the Required Lenders,
to terminate the Commitments and to declare the outstanding indebtedness and the
other amounts owing under the Credit Agreement to be due and payable and to
exercise all remedies available under the Loan Documents and at law.    
      (f) Each Guarantor acknowledges and consents to this Forbearance Agreement
and to the terms hereof, this Forbearance Agreement and the terms hereof to be
without prejudice to such Guarantor’s liability pursuant to the Guarantee and
the other Loan Documents to which it is a party.           (g) The Borrower and
each Guarantor acknowledges and affirms that it has been advised by its legal
counsel in connection with the negotiation and execution and delivery of this
Forbearance Agreement.

      3. Forbearance and Payment Deferral.



        (a) Subject to the terms and conditions set forth herein, neither the
Administrative Agent nor any Lender shall exercise any of the remedies set forth
in the Credit Agreement or in any of the other Loan Documents in respect of the
Specified Events of Default during the Forbearance Period.           (b) Subject
to the terms and conditions set forth herein and after giving effect to
Section 5(a) hereof, the Administrative Agent and the Lenders may, in their sole
discretion, continue to fund Revolving Credit Loans from time to time during the
Forbearance Period in accordance with the terms of the Credit Agreement,
notwithstanding the fact that certain conditions precedent have not

6



--------------------------------------------------------------------------------





  been satisfied relating solely to the existence of the Specified Events of
Default and the occurrence of events or circumstances which have had a Material
Adverse Effect which have been disclosed to the Administrative Agent on or prior
to the date hereof; provided, that no such funding shall be deemed to be a
waiver of the Specified Events of Default.           (c) Subject to the terms
and conditions set forth herein, the Administrative Agent and the Lenders agree
that any payments of principal or interest which are scheduled to become due and
payable during the Forbearance Period shall be deferred until the Forbearance
Termination Date; provided, that the provisions of Section 5.1(c) shall apply
without regard to any forbearance or deferral of payments contemplated by this
Forbearance Agreement.

      4. Termination. This Forbearance Agreement shall terminate on the
Forbearance Termination Date, unless earlier terminated upon the occurrence of a
Forbearance Event of Default (as hereinafter defined).

      5. Amendments and Covenants.



        (a) The Temporary Increase Commitment Period shall be extended to
terminate on the Forbearance Termination Date. The maximum amount of Revolving
Credit Commitments shall be increased to $36,250,000 plus the amount of any cash
held as “Cash Collateral” pursuant to the terms of the Cash Collateral Agreement
between the Borrower, Three Cities Research, Inc., as representative and
Administrative Agent, dated October 17, 2000. The Borrower acknowledges that the
aggregate Revolving Credit Commitments shall automatically be reduced on the
Forbearance Termination Date.           (b) No later than Wednesday of each
week, the Borrower shall deliver to the Administrative Agent an updated 4-week
cash flow forecast, in form and substance satisfactory to the Administrative
Agent, which describes the Borrower’s projected cash flow, liquidity position
and borrowing availability under the Revolving Credit Commitments for such
period, which provides a detailed accounting of accounts receivable and accounts
payable aging at such time and which contains a comparison of actual results for
the immediately preceding calendar week to each of the earlier cash flow
forecasts for such week and describes changes in the current forecast for each
week from previously delivered forecasts for the same week.           (c) The
Borrower shall cooperate with the Administrative Agent and any independent
consultant that is hired by the Administrative Agent or its counsel to evaluate
the Borrower’s business and financial condition.           (d) The Borrower
shall cooperate with the Administrative Agent in appointing a “turnaround
manager or consultant”, such manager or consultant to be appointed by the Board
of Directors of the Borrower and granted such powers and

7



--------------------------------------------------------------------------------





  authority as the Board of Directors of the Borrower shall designate, in each
case after consultation with and approval by the Administrative Agent.    
      (e) The Borrower shall cooperate with the Administrative Agent in
exploring potential strategic alternatives in respect of the Borrower’s
business. The Borrower and Administrative Agent shall discuss, in good faith,
all reasonable alternatives to an expeditious, long-term solution to the
permanent restructuring of the Company’s capital structure on terms acceptable
to the Lenders, including all reasonable alternatives which may result in the
Lenders receiving a pay-down in the amount of its Indebtedness owing from the
Borrower. To the extent a solution is acceptable to the Administrative Agent,
the Borrower shall promptly refer the matter to its Board of Directors for their
final approval and expeditious implementation.           (f) The Borrower shall
promptly pay all outstanding invoices or additional invoices delivered to the
Borrower from time to time for reasonable expenses incurred by the
Administrative Agent (including, without limitation, attorneys’ fees and
expenses).

      6. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Forbearance Agreement, the Borrower and
each Guarantor hereby represents and warrants to the Administrative Agent and to
each Lender that:



        (a) Other than Section 6.2 of the Credit Agreement and as otherwise set
forth in Section 6(c) hereof, each of the representations and warranties made by
the Borrower and each of the Guarantors in each Loan Document to which it is a
party is true and correct in all material respects as of the date hereof.    
      (b) Other than the Specified Events of Default, no Default or Event of
Default has occurred and is continuing as of the date hereof.

      7. Conditions Precedent to Effectiveness of Forbearance Agreement. This
Forbearance Agreement shall not become effective unless and until:



        (a) the Administrative Agent has received (i) this Forbearance
Agreement, duly executed and delivered by an authorized officer of the Borrower,
each Guarantor, the Lenders and the Administrative Agent; and (ii) Amended and
Restated Revolving Credit Notes, duly executed and delivered by an authorized
officer of the Borrower, in an aggregate outstanding principal amount equal to
$36,892,750; and           (b) the Administrative Agent has received such other
documents and information as the Administrative Agent may reasonably require,
which documents and information shall be satisfactory to the Administrative
Agent in its sole discretion.

      8. Forbearance Events of Default. The Forbearance Period shall immediately
terminate and the forbearance set forth in Section 3 of this Forbearance
Agreement shall be of no further force and effect upon the occurrence of any of
the following (each, a “Forbearance Event of Default”):

8



--------------------------------------------------------------------------------





        (a) the occurrence of one or more Defaults or Events of Default under
the Credit Agreement (other than a Specified Event of Default); or    
      (b) any representation or warranty made or deemed made by the Borrower or
any Guarantor herein or which is contained in any certificate, document or
financial or other statement created and/or delivered at any time under or in
connection with this Forbearance Agreement or on or subsequent to the date
hereof under or in connection with any other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or           (c) the Borrower or any Subsidiary shall default in the observance
or performance of any agreement contained herein.

      9. Absence of Waiver. The parties hereto agree that the agreements set
forth herein shall not be deemed to:



        (a) be a consent to cure, or waiver of, any Default or Event of Default;
          (b) except as expressly set forth herein, modify or limit any other
term or condition of the Credit Agreement or any other Loan Document;    
      (c) impose upon any Lender or the Administrative Agent any commitment or
obligation, express or implied, to consent to any amendment or further
modification of the Credit Agreement or other Loan Documents;    
      (d) impose upon any Lender or the Administrative Agent any commitment or
obligation, express or implied, to grant or extend any financial accommodations
to the Borrower or the Guarantors (other than as expressly set forth herein) or
to modify or extend this Forbearance Agreement; or           (e) prejudice any
right or remedy that the Administrative Agent or the Lenders may now have or may
in the future have under the Credit Agreement or under or in connection with the
other Loan Documents or any instrument or agreement referred to therein
including, without limitation, any right or remedy resulting from any Default or
Event of Default.

      10. Release of Claims and Waiver. Borrower and each Guarantor hereby
releases, remises, acquits and forever discharges each Lender and the
Administrative Agent and each of their employees, agents, representative,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any matter or things done, omitted or suffered to be done by any
of the Released Parties prior to and

9



--------------------------------------------------------------------------------



including the date of execution hereof, and in any way directly or indirectly
arising out of any or in any way connected to this Agreement or the Loan
Documents (collectively, the “Released Matters”). Borrower and each Guarantor
hereby acknowledges that the agreements in this Section 10 are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. Borrower and each Guarantor hereby
represents and warrants to the Administrative Agent and each Lender that it has
not purported to transfer, assign or otherwise convey any right, title or
interest of the Borrower or any Guarantor in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

      11. Miscellaneous.



        (a) Section headings used in this Forbearance Agreement are for
convenience of reference only and shall not affect the construction of this
Forbearance Agreement.           (b) This Forbearance Agreement may be executed
by one or more of the parties hereto by facsimile or in any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.           (c) This Forbearance Agreement
and the rights and obligations of the parties under this Forbearance Agreement
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.           (d) This Forbearance Agreement shall be
deemed a “Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.           (e) This Forbearance Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral or written agreements with respect
to the subject matter hereof.           (f) Time is of the essence in this
Forbearance Agreement.           (g) No amendment or modification of this
Forbearance Agreement shall be effective unless made in writing and signed by
all parties. Each of the Borrower and each of the Guarantors acknowledges and
agrees that any and all future discussions with any Lender or the Administrative
Agent shall be without prejudice to any Lender or the Administrative Agent and
shall not be deemed to modify, waive, or amend any term or provision of this
Forbearance Agreement or the Loan Documents.

(SIGNATURE PAGES FOLLOW)

10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement
to be duly executed and delivered as of the day and year first above written.



  GENESIS WORLDWIDE, INC. (formerly
THE MONARCH MACHINE TOOL
COMPANY),
as Borrower



  By: s/Karl A Frydryk



  Name: Karl A Frydryk
Title: Vice President



  ING (U.S.) CAPITAL LLC,
as Administrative Agent and as a Lender



  By: s/Robert L. Fellows
Name: Robert L. Fellows
Title: Director

11